Citation Nr: 1539589	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-26 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia 


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the right hip (a right hip disability). 

2.  Entitlement to service connection for osteoarthritis of the left hip, status post total hip replacement (a left hip disability). 


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1978 to November 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In September 2014, the Board remanded the appeal to the RO for additional development.  For the reasons discussed below, another remand is required in this case.  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for bilateral hip disabilities.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 
38 C.F.R. § 3.159(c), (d) (2015).
 
The Veteran contends that service connection is warranted for bilateral hip disabilities.  Specifically, the Veteran contends that she experienced symptoms of bilateral hip disabilities in service and has continued to experienced symptoms since service separation.  The Board notes that an October 2011 memorandum in the Veteran's file indicates that the complete service treatment records were unavailable.  The memorandum indicates that the Veteran was informed of the incomplete service treatment records in a June 2011 correspondence that requested she forward any records in her possession to the RO for review; however, the Veteran did not respond to this correspondence.  

The Veteran was afforded a VA examination in March 2011 in connection with her claims of service connection.  At that time, the Veteran asserted that she was treated in service for what was characterized as abdominal pain and gynecological issues; however, the Veteran contended that her symptoms were misdiagnosed during service, and these complaints actually represented hip pain and the beginning of her current osteoarthritis.  Following examination, the VA examiner opined that the Veteran's bilateral hip disabilities were less likely than not related to active service.  As rationale, the VA examiner indicated that the earliest indication of hip symptomatology in the record was a June 2002 private treatment record that indicated the presence of hip pain for one year.  

In August 2012, the Veteran submitted a December 1994 VA radiographic imaging report of the lumbosacral spine.  The VA imaging report indicated the presence of minimal left hip osteoarthritis; there was no mention of the right hip joint.  In September 2014, on the basis of this evidence, which was not available for review by the March 2011 VA examiner, the Board remanded the case for a new VA examination and etiological opinion.  

The Veteran was afforded a new VA examination in November 2014, at which time the Veteran indicated that she injured her right hip in a fall during service.  The Veteran asserted that when she sought treatment for her complaints, her pain was misdiagnosed as a gynecological problem.  Following examination, the VA examiner opined that the Veteran's bilateral hip disabilities were less likely than not incurred in or caused by military service.  As rationale, the VA examiner indicated that there were no documented complaints of hip pain contained in the record until the June 2002 private treatment record, indicating that the osteoarthritis documented in December 1994 was likely asymptomatic in nature.  The VA examiner specifically indicated that he "reviewed the [claims file] but was unable to find any complaints of hip pain, injury, or trauma during her service."  

When VA undertakes to obtain an examination, it must ensure that the examination and opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In April 2015, the Veteran submitted an April 1986 service treatment record that indicates the Veteran reported pain in the right hip and upper thigh of one month's duration.  The Veteran was diagnosed was a soft tissue injury and was placed on restricted duty for seven days.  This April 1986 service treatment record was not of record at the time of the November 2014 VA examination and directly counters the VA examiner's opinion that there was no indication of hip pain documented in service.  Therefore, the Board finds that an addendum medical opinion is needed for the VA examiner to consider this new evidence and assess its significance with respect to the Veteran's current disabilities.  

When service treatment records are lost or missing through no fault of the veteran, VA has a heightened duty to assist a veteran in developing the claim.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the duty to assist is not a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 (2000).  A claimant is responsible for cooperating with VA in the development of a claim.  Id.; 38 U.S.C.A. § 5107(a).  Here, the Veteran was notified in June 2011 that a portion of her service treatment records were not available and was requested to submit all service records in her possession.  While the Veteran did not respond to the June 2011 correspondence, the Veteran has since submitted portions of her service treatment records that were previously not of record.  Therefore, upon remand, the AOJ should again ask the Veteran to submit any and all service treatment records in her possession to aid in development of her claims.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that she submit copies of any and all service treatment records in her possession.  

2. Then, the AOJ should refer the case to the VA examiner who conducted the November 2014 VA examination (or suitable substitute) for an addendum medical opinion regarding the nature and etiology of the Veteran's current bilateral hip disabilities.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the VA examiner.  Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.  

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner should offer the following opinions:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's right hip disability began during service or is otherwise etiologically related to active service?

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's left hip disability began during service or is otherwise etiologically related to active service?

The examiner should address the April 1986 service treatment record regarding the right hip and thigh and any other pertinent service treatment record(s) added to the record.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, she and her representative, if any, should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

